 1

 2

 3

 4

 5

 6

 7

 8                                       UNITED STATES DISTRICT COURT
 9                            FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    TIO DINERO SESSOMS,                                 No. 2:16-cv-1943-WBS-EFB P
12                          Plaintiff,
13               v.                                       ORDER
14    JOHN PATRICK KELLER, et al.,
15                          Defendants.
16

17           Plaintiff is a former state prisoner proceeding through counsel in an action brought under

18   42 U.S.C. § 1983. Defendant Keller has filed a motion to compel (ECF No. 63), to which

19   plaintiff has responded.1 ECF No. 64.

20           Defendant argues that plaintiff failed to provide any response at all to defendant’s special

21   interrogatories and requests for production of documents. ECF No. 63. In his pro se response,

22   plaintiff concedes as much, stating his belief that defendant needs to “re-write” the motion

23   because all deadlines in this case were “vacated.” ECF No. 64. Plaintiff appears to be confused

24   by the related case order entered in this action. Indeed, the related case order issued on October

25   19, 2018, vacated all deadlines set in plaintiff’s second case, number 17-cv-304. ECF No. 61.

26   /////

27

28           1
                 Plaintiff filed that response before he was represented by counsel.
                                                           1
 1   That order, however, has no impact on plaintiff’s duty to respond to discovery in this case (or in
 2   the second case).
 3          Accordingly, IT IS HEREBY ORDERED that defendant Keller’s motion to compel (ECF
 4   No. 63) is GRANTED. Plaintiff shall serve responses to defendant’s outstanding discovery
 5   requests within 45 days of the date of this order.
 6   DATED: February 8, 2019.
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                          2
